Anatole Barnstone, Esq,
                  ....   ...^
                                      Attorney at Law                         RECEIVED
                                     713 West 14th Street                     DEC 14 2017
          • .r»    H '" 7             Austin, TX 78701

Ffione: (512) 327-2600^°           barnstonelaw@gmail.com

                                       December 12,2017




Debra Spisak
Court Clerk
Second Court ofAppeals
401 W. Belknap, Suite 9000
Fort Worth, Texas 76196

Re:          Court ofAppeals Cause No. 02-17-00185-CV
             Trial Court Cause No. 017-276483-15

             The CityofFort Worth and DavidCooke, in his capacity as official citymanager
             v. Stephannie Lynn Rylie, Texas C&D Amusements, Inc. and Brian and Lisa Scott
             d/b/a TSCA and River Bottom Pub

Dear Ms. Spisak:

      Enclosed please find three bound copies of the following documents:

      •      Appellees/Cross-Appellants' Brief, filed September 11, 2017
      •      Appellees/Cross-Appellants' Reply Brief, filed October 25, 2017
      •      Appellees/Cross-Appellants' Brief in Response to Appellants/Cross-Appellees'
             Appeal Brief, filed November 14,2017

    The case is set for oral argument on January 9, 2018 @ 1:30 p.m. Please let us know
if you require any further information from us.

                                                 Sincerely



                                                   •ionaEssa
                                                Assistant to Anatole Barnstone